DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
WO2016/039381, one of the closest prior art of record, fails to teach a conjugated diene copolymer composition comprising a first conjugated diene copolymer including 20 wt% to 60 wt% of an aromatic vinyl monomer, 35 wt% to 75 wt% of a first conjugated diene monomer repeating unit, and 1 wt% to 10 wt% of a hydroxyalkyl (meth)acrylate monomer wherein the first conjugated diene copolymer has a Mooney viscosity at 100oC of 30 to 120 and a second conjugated diene copolymer has a Mooney viscosity at 100oC of more than 120 and equal to or less than 200. 
WO2016/039381 teaches conjugated diene polymer composition comprising conjugated diene polymer wherein the conjugated diene polymer comprises comonomer including aromatic vinyl compounds (i.e., styrene) and the conjugated diene polymer has a Mooney viscosity of 10-200 at 100oC. The conjugated diene polymer composition may contain two or more of the conjugated diene polymer which does not satisfy the claim limitations of the present invention. Therefore, WO2016/039381 fails to disclose or render obvious the present invention. 

NAKAMURA et al., one of the closest prior art of record, fails to teach 1 wt% to 10 wt% of a hydroxyalkyl (meth)acrylate monomer repeating unit and a second conjugated diene copolymer including 20 wt% to 60 wt% of an α-methylstyrene monomer repeating unit and 40 wt% to 80 wt% of a second conjugated diene repeating unit, and wherein the second conjugated diene copolymer has a Mooney viscosity at 100oC of more than 120 and equal to or less than 200. 
NAKAMURA teaches a conjugated diene rubber gel comprising 80-99 wt% of a conjugated diene monomer units and 20-1 wt% of aromatic vinyl monomers which has a Mooney viscosity at 100oC in the range of 10 to 150 which does not satisfy the claim limitations of the present invention. Therefore, NAKAMURA fails to disclose or render obvious the present invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765